          Case 6:19-cv-00067-BMM Document 14 Filed 03/23/21 Page 1 of 1




                       UNITED STATES DISTRICT COURT
                           DISTRICT OF MONTANA
                              HELENA DIVISION


STEPHEN KELLY,                                  Case No. CV-19-67 -H-BMM

                      Plaintiff,               JUDGMENT IN A CIVIL CASE

  vs.

MONTANA DEPARTMENT OF
TRANSPORTATION, and
MALCOLM LONG, in his official
capacity as DIRECTOR OF THE
MONTANA DEPARTMENT OF
TRANSPORTATION,

                      Defendant.


         Jury Verdict. This action came before the Court for a trial by jury. The
  issues have been tried and the jury has rendered its verdict.

  X     Decision by Court. This action came before the Court for bench trial,
  hearing, or determination on the record. A decision has been rendered.

         IT IS ORDERED AND ADJUDGED: Plaintiff's Complaint is DISMISSED
  with prejudice because Plaintiff has failed to assert a cognizable claim upon which
  relief may be granted. All pending motions are DENIED as moot.

        Dated this 23rd day of March, 2021.

                                   TYLER P. GILMAN, CLERK

                                   By: /s/ M. Stewart
                                   M. Stewart, Deputy Clerk
